REV. JAMES W. O'NEILL, O.S.F.S., Defendant Below, Appellant,
v.
ERIC EDEN, Plaintiff Below, Appellee.
No. 647, 2007.
Supreme Court of Delaware.
Submitted: December 27, 2007.
Decided: January 7, 2008.
Before STEELE, Chief Justice, HOLLAND and JACOBS, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 7th day of January 2008, it appears to the Court that:
1) The appellant has filed an application for this Court to accept an appeal for interlocutory review.
2) The Superior Court declined to certify this proceeding for interlocutory review. This Court has considered the opinion of the Superior Court dated December 14, 2007, its decision declining to certify this matter for interlocutory review dated December 21, 2007, and the submissions to this Court by the parties.
3) Applications for interlocutory review are addressed to the sound discretion of this Court and are accepted only in extraordinary circumstances. In the exercise of its discretion, this Court has concluded that the applications for interlocutory review do not meet the requirements of Supreme Court Rule 42 and should be refused for the reasons stated by the Superior Court in its decision dated December 21, 2007.
NOW, THEREFORE, IT IS HEREBY ORDERED that the application for interlocutory review in this matter be, and the same is hereby, REFUSED.